Citation Nr: 1509913	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for chronic neck pain.

2. Entitlement to an initial rating in excess of 10 percent for left elbow osteoarthritis status post radial fracture with internal fixation.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain status post fracture with surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to December 1996 and from June 2000 to July 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for left elbow osteoarthritis and for left ankle sprain, and assigned 10 percent ratings for each disability, effective August 1, 2011.  Additionally, the rating decision also denied service connection for chronic neck pain.  Thereafter, jurisdiction was transferred to the RO in Houston, Texas.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that in correspondence received in November 2014, the Veteran reported that his claim for post-concussion syndrome had not been evaluated.  A review of the claims file demonstrates that the claim was granted in a February 2013 rating decision as status post traumatic brain and a 10 percent rating was assigned, effective August 1, 2011.  As such, referral of the claim is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the RO denied service connection for chronic neck pain in the November 2011 rating decision.  In February 2012, the appellant filed a notice of disagreement, in relevant part, with respect to that issue.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC).  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's service-connected left elbow disability, he was afforded a VA examination in March 2011.  At the time of the examination, he reported flare-ups which were precipitated by physical activity.  He further reported that during flare-ups, he experienced functional impairment which included limitation of motion of the joint.  An additional VA examination was provided in September 2012, at which time the Veteran denied flare-ups.  Most recently, during the November 2014 Board hearing, he again reported flare-ups.  

With respect to the left ankle disability, he was afforded VA examinations in March 2011 and September 2012.  During the March 2011 examination he reported flare-ups.  In testimony provided at the November 2014 Board videoconference hearing, he again reported flare-ups that were caused by activities related to his employment.  

In light of the foregoing, additional examinations for the appellant's service-connected left elbow and left ankle disabilities should be obtained to address whether there would be any functional loss of function on flare-up.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case for the issues of entitlement to service connection for chronic neck pain.  

The appellant and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issue noted.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should any of claims be returned to the Board.  38 U.S.C.A. § 7104.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left elbow disability.  The claims file, to include this remand be must reviewed by the examiner and such review must be noted in the examination report.

The examiner should specifically address the following:

a. Report ranges of left elbow flexion, extension, supination, and pronation in degrees.  

b. Determine whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination and/or pain.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, or pain.

The examiner must specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported this question must still be answered with respect to the earlier-noted flare-ups in the prior examination report.)

c. Report if there is ankylosis and, if so, whether it is favorable or unfavorable and the angle at which the elbow is held.

d. Report the nature and severity of any impairment of the radius or ulna and whether there is any flail joint of the left elbow. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report his symptoms and history, including limitation during flare-ups, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left ankle disability.  The claims file, to include this remand be must reviewed by the examiner and such review must be noted in the examination report.

The examiner should specifically address the following:

a. Report range of motion of left ankle and describe the severity of such limitation of motion (i.e., moderate or marked).

b. Determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported this question must still be answered with respect to the earlier-noted flare-ups in the prior examination report.)

c. Note and describe any ankylosis of the left ankle, including whether ankylosis of the ankle in planter flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankle in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity

d. Identify any ankylosis of the subastragalar or tarsal joints.  Fully describe the extent and the position of any joint ankylosis and specifically determine whether any subastragalar or tarsal joint ankylosis is in a poor or good weight-bearing position.

e. Identify any malunion of the os calcis or astragalus and describe whether moderate or marked deformity is present. 

f. Determine whether the Veteran has undergone an astragalectomy.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report his symptoms and history, including limitation during flare-ups, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




